Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to claims 1, 11, and 16 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 5-9, 11-15, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. U.S. PGPUB No. 2017/0308137 in view of Demetriou et al. U.S. PGPUB No. 2017/0115675.

Per Claim 1, Oliveira discloses a method for facilitating increased utilization of a data center (Paragraphs 2, 31, and 32), comprising: receiving information about availability of components in an electrical infrastructure of the data center and about power consumption of servers in the data center (Paragraph 20); detecting that the power consumption of the servers in the data center exceeds a reduced total capacity of the electrical infrastructure of the data center, the reduced total capacity being caused by unavailability of at least one component in the electrical infrastructure of the data center (Paragraph 20 discloses that a primary power budget is utilized when both power sources A and B are operational, and that an emergency power budget is utilized when one of power source A or B is not operational. The primary power budget allows for great power consumption form the servers than the emergency power budget since a greater overall power capacity will be available.); and causing power management to be performed to reduce the power consumption of the servers so that the power consumption of the servers does not exceed the reduced total capacity of the electrical infrastructure of the data center (Paragraphs 23-26, Figure 6; When one of power sources A/B is lost, a power management operation is performed to implement the emergency power budget, restricting the amount of power a server can consume to the emergency power budget, which is a reduced total capacity of total system capacity and also the primary power budget.).

Although Oliveira discloses only a single computer server rack, they also state that “in practice typically a plurality of equipment racks will be present, and in some instances dozens, hundreds, or even thousands of such equipment racks”. Oliveira further teaches that the operations of Figure 6 “are repeated for however many different servers and equipment racks are being monitored by the system 100”.

Figure 5). However, Oliveira further teaches, “However, it will be appreciated immediately that the intelligent power consumption control application 104 may instead be integrated into a data center infrastructure management (DCIM) system” (Paragraph 19).

Therefore, Oliveira teaches that it is possible and likely for a plurality of server racks to be present in this field of endeavor. Oliveira also teaches that the intelligent power consumption control application 104 may be integrated into a well-known DCIM system that are commonly used to provide centralized management, monitoring, and control of server racks within a data system.

Demetriou teaches a data center 20 comprising a plurality of computer server racks (Paragraph 13, Figure 1; Servers 22 housed within a plurality of racks 24). Demetriou, like Oliveira, teaches a data center infrastructure management system 36. Demetriou teaches that the DCIM may be a centralized management and monitor system for the data center, including the server racks 24 (Paragraph 17, Figure 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the intelligent power consumption control 104 of Olivier in a centralized DCIM to monitor and control a plurality of server racks, such as that taught by Demetriou, because as highlighted above, Oliveira alludes to these possible embodiments, in addition to the centralized control of a plurality of rack servers being common-place in the field of computer server data center system management.

Per Claim 2, Oliveira discloses the method of claim 1, wherein: the reduced total capacity is caused by a power supply system becoming unavailable (Paragraph 18 and 20; Figure 4 discloses that one of power sources A and B has become unavailable.); each server draws power from at least two different power supply systems (Paragraph 18, Figure 3; power sources 14 and 16); and an amount of Paragraph 18, Figure 4; Power source B (16) supplies a greater amount of power to the servers when power source A (14) becomes unavailable.).Per Claim 3, Oliveira discloses the method of claim 1, wherein the power consumption of the servers in the data center does not exceed a total capacity of the electrical infrastructure of the data center when all power supply systems in the electrical infrastructure of the data center are operational (Paragraphs 18 and 20, Figure 3; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which does not exceed the total capacity of the combined power sources (6240W x 2 = 12,480W) or the primary power budget of 7800W.); and the power consumption of the servers in the data center can potentially exceed the total capacity of the electrical infrastructure of the data center when a power supply system in the electrical infrastructure of the data center is unavailable (Paragraphs 18 and 20, Figure 4; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which would exceed the primary power budget of 7800W and the total power capacity of a single power source (6240W) in the event that one power source were unavailable.).

Per Claim 5, Oliveira discloses the method of claim 1, wherein: causing the power management to be performed comprises causing power capping to be applied to at least some of the servers in the data center; and the power capping restricts how much power affected servers are permitted to consume (Paragraphs 18, 20, and 23-28; When the emergency power budget is implemented, servers are operated at less than their 100% utilization capabilities.).Per Claim 6, Oliveira discloses the method of claim 5, wherein different power capping limits are applied to different servers based on relative priority of the different servers (Paragraphs 28 and 29).Paragraphs 18, 20, and 23-26; Implementing the “primary power budget” is considered a normal mode of power management and implementing the “emergency power budget” is considered a degraded mode which is more aggressive than the normal mode.).Per Claim 8, Oliveira discloses the method of claim 1, wherein causing the power management to be performed comprises at least one of: causing at least some of the servers in the data center to be shut down; causing at least some of the servers in the data center to enter a low power state (Paragraphs 26-30 discuss the need to reduce the utilization of a number of servers in the event that a power source becomes unavailable. The examples provided in the cited sections provide numbers for specific scenarios where utilization of a specific server is reduced in order to keep as many servers operational as possible when a power source becomes unavailable. Paragraph 29 further discusses capping power to servers as part of server groups in a prioritization hierarchy. Capping the utilization, and in turn the power draw, of a server that was previously operating at 100% utilization to a significantly lower utilization value represents a “low-power state”.); or causing at least some virtual machines running on at least some of the servers in the data center to be shut down.Per Claim 9, Oliveira discloses the method of claim 1, wherein the information about the availability of the power supply systems and about the power consumption of the servers is received from rack-level components; and at least one electrical distribution component that is distinct from the rack-level components (Paragraph 22 Figures 3-5; Rack management system 102 comprises electrical monitoring paths from each of the power sources 112/114 and each server device 108. The Examiner notes that the newly added claim limitations “rack-level components” and “electrical distribution component” are broadly presented in a manner that do not distinguish over Oliveira’s server devices 108 and power sources 112/114, respectively. The servers may be considered a “rack-level component” in that they are housed within the server rack. However, the power sources 112/114 may also be considered distinct from the rack level components in that they are not necessary to be “housed” within a rack and they inherently perform an electrical distribution component based on their function of providing power.).

-	In addition to Oliveira teaching the limitations of claim 9, Demetriou also teaches collecting sensor data from sensors both resident and non-resident to server rack 24 (Paragraph 27, Figure 1).Per Claim 11, Oliveira discloses a method for facilitating increased utilization of a data center (Paragraphs 2, 31, and 32), comprising: receiving a request to perform power management to reduce power consumption of servers (servers 108) in a data center (Paragraphs 23-26, Figure 6; “emergency power budget”), wherein the request is received in response to an entity (node management software module 106) detecting that the power consumption of the servers in the data center exceeds a reduced total capacity of the electrical infrastructure of the data center (Paragraphs 20, 23, and 26; Figure 6); and sending power management commands to at least some of the servers in the data center in response to receiving the request (Paragraphs 20 and 23-28; Rack management system 102 is continuously monitoring the power availability and usage within the system and updating the limits on the amount of power each server can draw. The emergency power budget value is indicative of the amount of power a server can draw in this scenario.).

Although Oliveira discloses only a single computer server rack, they also state that “in practice typically a plurality of equipment racks will be present, and in some instances dozens, hundreds, or even thousands of such equipment racks”. Oliveira further teaches that the operations of Figure 6 “are repeated for however many different servers and equipment racks are being monitored by the system 100”.

Oliveira teaches that the intelligent power consumption control application 104 is local to the rack management system 102 (Figure 5). However, Oliveira further teaches, “However, it will be appreciated immediately that the intelligent power consumption control application 104 may instead be integrated into a data center infrastructure management (DCIM) system” (Paragraph 19).

Therefore, Oliveira teaches that it is possible and likely for a plurality of server racks to be present in this field of endeavor. Oliveira also teaches that the intelligent power consumption control application 104 may be integrated into a well-known DCIM system that are commonly used to provide centralized management, monitoring, and control of server racks within a data system.

Demetriou teaches a data center 20 comprising a plurality of computer server racks (Paragraph 13, Figure 1; Servers 22 housed within a plurality of racks 24). Demetriou, like Oliveira, teaches a data center infrastructure management system 36. Demetriou teaches that the DCIM may be a centralized management and monitor system for the data center, including the server racks 24 (Paragraph 17, Figure 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the intelligent power consumption control 104 of Olivier in a centralized DCIM to monitor and control a plurality of server racks, such as that taught by Demetriou, because as highlighted above, Oliveira alludes to these possible embodiments, in addition to the centralized control of a plurality of rack servers being common-place in the field of computer server data center system management.

Per Claim 12, Oliveira discloses the method of claim 11, wherein: the method is implemented by the power management service (rack management system 102); and node management software module 106).Per Claim 13, Oliveira discloses the method of claim 11, wherein the reduced total capacity is caused by a power supply system becoming unavailable (Paragraph 18 and 20; Figure 4 discloses that one of power sources A and B has become unavailable.), and wherein: the power consumption of the servers in the data center does not exceed a total capacity of the electrical infrastructure of the data center when all power supply systems in the electrical infrastructure of the data center are operational (Paragraphs 18 and 20, Figure 3; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which does not exceed the total capacity of the combined power sources (6240W x 2 = 12,480W) or the primary power budget of 7800W.); and the power consumption of the servers in the data center can potentially exceed the total capacity of the electrical infrastructure of the data center when the power supply system in the electrical infrastructure of the data center is unavailable (Paragraphs 18 and 20, Figure 4; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which would exceed the primary power budget of 7800W and the total power capacity of a single power source (6240W) in the event that one power source were unavailable.).
Per Claim 14, Oliveira discloses the method of claim 11, wherein: the power management commands comprise power capping commands that limit how much power affected servers are permitted to consume (Paragraphs 18, 20, and 23-28; When the emergency power budget is implemented, servers are operated at less than their 100% utilization capabilities.); and different power capping limits are applied to different servers based on relative priority of the different servers (Paragraphs 28 and 29).

Paragraphs 28 and 29), but does not specifically state that servers are “shut down”.

However, Demetriou discloses that one of the steps for performing power mitigation includes shutting down a specific server, reducing performance of a specific server, or offloading the workload of a specific server (Paragraph 45).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Demetriou’s power mitigation teaching of powering down a server to reduce power consumption because depending on the amount of available power and the required power by a certain server, lesser power throttling techniques may not be effective enough as fully shutting off a server.

Per Claim 21, Oliveira discloses a system that provides a flexible capacity service for facilitating increased utilization of a data center (Paragraphs 2, 31, and 32), comprising: one or more processors (Paragraph 7; “processor controlled rack management system”); a real-time telemetry service (Paragraph 26; “real time utilization information” constitutes a real-time telemetry service) that is executable by the one or more processors to: receive information about availability of components in an electrical infrastructure of the data center and about power consumption of servers in a the data center (Paragraph 20); and detect that the power consumption of the servers in the data center exceeds a reduced total capacity of the electrical infrastructure of the data center, the reduced total capacity being caused by unavailability of at least one component in the electrical infrastructure of the data center (Paragraph 20 discloses that a primary power budget is utilized when both power sources A and B are operational, and that an emergency power budget is utilized when one of power source A or B is not operational. The primary power budget allows for great power consumption form the servers than the emergency power budget since a greater overall power capacity will be available.); and a power management service that is executable by the one or more processors to send power Paragraphs 19 and 23-26, Figure 6; “intelligent power consumption control application 104” which may be integrated into a DCIM. When one of power sources A/B is lost, a power management operation is performed to implement the emergency power budget, restricting the amount of power a server can consume to the emergency power budget, which is a reduced total capacity of total system capacity and also the primary power budget.).

Although Oliveira discloses only a single computer server rack, they also state that “in practice typically a plurality of equipment racks will be present, and in some instances dozens, hundreds, or even thousands of such equipment racks”. Oliveira further teaches that the operations of Figure 6 “are repeated for however many different servers and equipment racks are being monitored by the system 100”.

Oliveira teaches that the intelligent power consumption control application 104 is local to the rack management system 102 (Figure 5). However, Oliveira further teaches, “However, it will be appreciated immediately that the intelligent power consumption control application 104 may instead be integrated into a data center infrastructure management (DCIM) system” (Paragraph 19).

Therefore, Oliveira teaches that it is possible and likely for a plurality of server racks to be present in this field of endeavor. Oliveira also teaches that the intelligent power consumption control application 104 may be integrated into a well-known DCIM system that are commonly used to provide centralized management, monitoring, and control of server racks within a data system.
Demetriou teaches a data center 20 comprising a plurality of computer server racks (Paragraph 13, Figure 1; Servers 22 housed within a plurality of racks 24). Demetriou, like Oliveira, teaches a data center infrastructure management system 36. centralized management and monitor system for the data center, including the server racks 24 (Paragraph 17, Figure 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the intelligent power consumption control 104 of Olivier in a centralized DCIM to monitor and control a plurality of server racks, such as that taught by Demetriou, because as highlighted above, Oliveira alludes to these possible embodiments, in addition to the centralized control of a plurality of rack servers being common-place in the field of computer server data center system management.

Per Claim 22, Oliveira discloses the system of claim 21, wherein at least some of the information is received from: rack-level components; and at least one electrical distribution component that is distinct from the rack-level components (Paragraph 22 Figures 3-5; Rack management system 102 comprises electrical monitoring paths from each of the power sources 112/114 and each server device 108. The Examiner notes that the newly added claim limitations “rack-level components” and “electrical distribution component” are broadly presented in a manner that do not distinguish over Oliveira’s server devices 108 and power sources 112/114, respectively. The servers may be considered a “rack-level component” in that they are housed within the server rack. However, the power sources 112/114 may also be considered distinct from the rack level components in that they are not necessary to be “housed” within a rack and they inherently perform an electrical distribution component based on their function of providing power.).

-	In addition to Oliveira teaching the limitations of claim 9, Demetriou also teaches collecting sensor data from sensors both resident and non-resident to server rack 24 (Paragraph 27, Figure 1).
Per Claim 24, Demetriou discloses wherein at least some of the information is received from cooling system monitoring components that monitor a cooling system of the data Paragraph 27, Air flow sensors and or ambient temperature sensors may be part of the cooling system 28/30.).

Per Claim 25, Demetriou further discloses wherein at least some of the information comprises predictions received from a machine learning predictive engine, the predictions indicating when the power consumption of the servers in the data center is likely to exceed a threshold (Paragraphs 17, 25, 28-33, 37-40).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Demetriou’s machine learning model and predictive analytics teachings into the power provisioning system of Oliveira because it will provide a more accurate assessment and implementation of power within the system as more data is gathered.


*	*	*	*	*	*	*

Claims 4, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. U.S. PGPUB No. 2017/0308137 in view of Demetriou et al. U.S. PGPUB No. 2017/0115675 in view of Kodama, U.S. PGPUB No. 2015/0153819.

Per Claims 4 and 26, Oliveira discloses the method of claim 1, wherein causing the power management to be performed comprises: causing the power management to be performed in a normal mode; and causing the power management to be performed in a degraded mode when at least one condition is satisfied, wherein the power management is performed more aggressively in the degraded mode than in the normal mode (Paragraphs 18, 20, and 23-26; Implementing the “primary power budget” is considered a normal mode of power management and implementing the “emergency power budget” is considered a degraded mode which is more aggressive than the normal mode.).



However, Kodama discloses a management server 1 performing monitoring and management functions over a plurality of server groups (Paragraphs 26-27). Kodama discloses that each server 3 reports its power consumption over LAN 4 to the management server 1 (Paragraph 34). Kodama additionally teaches the management server 1 performing dynamic power capping across the plurality of server groups based on available power capacity, threshold levels/values, and performance parameters (Paragraphs 38 – 55, Figure 7). Different levels of suppression are implemented, which read on the claims normal/degraded modes (Figures 7 and 8).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the different power capping/limiting/throttling modes/levels of Kodama within the power provisioning system of Oliveira because data centers implementing a plurality of server racks will comprise a wide variety of equipment featuring potentially varying computing power and resources, as well as system requirements based on their workload. Therefore, varying levels of power suppression among the server racks/groups are necessary to dynamically adjust to different power availability situations.

Per Claim 23, Oliveira does not specifically disclose at least some of the information is received from an electrical inventory and an IT infrastructure as claimed.

However, Demetriou discloses collecting sensor data from a plurality of different sensors, including but not limited to, air inlet temperature sensor, power input sensor, humidity sensors, pressure sensors, air flow sensors, indoor ambient temperature and outdoor ambient temperatures (Paragraph 27; At least the air flow and ambient temperature sensors represent the claimed electrical inventory limitation as they are part of the data center cooling system, including cooling system units 28 and chillers 30 which contribute to the electrical infrastructure of the data center.).

Demetriou does not specifically teach the “information technology infrastructure” limitations.

However, Kodama discloses the management server 1 comprising a storage unit 13 that includes group information 13a that comprises specific information with respect to the information technology (IT) related to the servers in the data center (Paragraphs 58 and 59, Figures 1 and 8).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement information of Demetriou and Kodama within the power provisioning system of Oliveira because it provides additional layers of information that will lead to a more accurate assessment of the data center and thus a more precise power provisioning decision.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185